EXHIBIT 10.7
BIOGEN IDEC INC.
2005 OMNIBUS EQUITY PLAN
AMENDMENT
     The Biogen Idec Inc. 2005 Omnibus Equity Plan (“the Plan”) is hereby
amended as follows:
Section 7(c) of the Plan is hereby amended by adding a new clause (iv) to read
as follows:

(iv)   Notwithstanding anything to the contrary in this Plan, on the last day on
which an Option is exercisable in accordance with the Plan and the terms of the
Award, if the exercise price of the Option is less than the Fair Market Value of
the Common Stock on that day, the stock option will be deemed to have been
exercised on a net share settlement basis at the close of business on that day.
As promptly as practicable thereafter, the Company will deliver to the
Participant the number of shares underlying the Option less the number of shares
having a Fair Market Value on the date of the deemed exercise equal to (i) the
aggregate exercise price for the Option and (ii) the amount necessary to satisfy
any federal, state and local withholding taxes related to the exercise.

Date: April 18, 2008

            BIOGEN IDEC INC.
      By:   /s/ Craig Eric Schneier         Craig Eric Schneier        Executive
Vice President, Human Resources, Public Affairs & Communications     

